10 So.3d 1129 (2009)
Otis B. BLAXTON, Petitioner,
v.
ESCAMBIA SHERIFF'S OFFICE, Respondent.
No. 1D09-0786.
District Court of Appeal of Florida, First District.
May 4, 2009.
Rehearing Denied June 11, 2009.
*1130 Otis B. Blaxton, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
DENIED. See Powell v. Fla. Dep't of Corr., 727 So.2d 1103 (Fla. 1st DCA 1999) (holding that where the proceedings below are civil in nature, the provisions of Florida Rule of Appellate procedure 9.141 are not applicable).
ALLEN, DAVIS, and BROWNING, JJ., concur.